Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 has been considered and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “using a vehicle” in line 1 and “selecting a vehicle” in line 5. It is unclear whether the vehicle being used is the same as the vehicle being selected or if the vehicle being selected a different vehicle than the one being used. Claims 2-12 are rejected since they are dependent from a rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 20180107211 A1) ("Schubert") in view of Zych (US 20140257621 A1) ("Zych") in view of Kumagai (JP 2010237980 A) ("Kumagai") (Translation Attached) .

With respect to claim 1, Schubert teaches a method for performing a mobility service using a vehicle, comprising: collecting environmental information indicative of a terrain associated with a target destination (Schubert Paragraph 4 “Upon arriving at the general vicinity of the delivery destination, the delivery vehicle may begin collecting sensor data to locate the target drop-off spot within the delivery destination.” | Paragraph 36 “In some instances, before a complete second model is determined, the initial portions of the second model might not yet represent the region of the delivery destination containing the target drop-off spot. However, the second model may overlap with a portion of the first model that does not represent the target drop-off spot. Based on this overlap/alignment, the control system of the delivery vehicle may determine to navigate the vehicle to scan the region of the environment estimated to contain the target drop-off spot”).
Schubert, however, fails to explicitly disclose receiving the environmental information at a mobility navigation module; selecting a vehicle for performing the mobility service based on a vehicle characteristic associated with the environmental information; and performing the mobility service using the vehicle.
Zych discusses collecting environmental information indicative of a terrain associated with a target destination (Zych Paragraph 32 “According to an exemplary embodiment, sensor 106 is a LIDAR scanner. According to an alternative embodiment, sensor 106 is a RADAR sensor. In either embodiment, sensor 106 may be configured to sense a terrain unit (i.e. a portion of terrain in environment 100). Sensor 106 may alternatively include a camera or other device configured to capture images of terrain for use by vision system 104.” | Paragraph 33 “In some embodiments, vision system 104 includes an instrument that interacts with sensor 106 to scan environment 100. The instrument may include a driver (e.g., motor, actuator, etc.) that moves sensor 106 to direct a scanning beam toward different portions of environment 100… According to an alternative embodiment, the driver actuates sensor 106 along a scanning pattern within each terrain unit (i.e., systematically direct the scanning beam along rows, columns, or other portions within a terrain unit, engage in a sweep of environment 100, etc.)”) and teaches receiving the environmental information at a mobility navigation module (Zych Paragraph 58 “Referring again to the exemplary embodiment shown in FIG. 9, memory 906 includes an acoustic mapping module, shown as acoustic mapping module 914. Acoustic mapping module 914 may be configured to generate an acoustic cost map using acoustic data from training library 910 and data from sensors 106. For example, after receiving sensor data, acoustic mapping module 914 may analyze the data to classify the terrain around the vehicle. Acoustic mapping module 914 may then use the acoustic data from training library 910 to create an acoustic signature for various portions (e.g., terrain units) of the terrain”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert to include receiving the environmental information at a mobility navigation module, as taught by Zych as disclosed above, in order to effectively classify terrain from data received (Zych Paragraph 1 “The present application generally relates to sensor systems for vehicles. In particular, the present application relates to a terrain classification system for a vehicle. Vehicles create acoustic disturbances as they traverse terrain”).
Schubert in view of Zych, however, fail to explicitly disclose selecting a vehicle for performing the mobility service based on a vehicle characteristic associated with the environmental information and performing the mobility service using the vehicle.
Kumagai, however, teaches selecting a vehicle for performing the mobility service based on a vehicle characteristic associated with the environmental information and performing the mobility service using the vehicle (Kumagai Paragraph 7 “And vehicle selection means for selecting a vehicle that satisfies the vehicle characteristics specified in the purpose of use information and the vehicle characteristics required according to the road information” | Paragraph 8 “ According to the present invention configured as described above, the vehicle is selected with reference to the purpose of use and the vehicle characteristics required according to the road information from the departure place to the destination. A vehicle that satisfies the vehicle characteristics required in the travel route to the destination can be selected”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych to include the vehicle being selected based on a vehicle characteristic associated with the environmental information , as taught by Kumagai as disclosed above, in order to provide a vehicle that can be used in a particular environment (Kumagai Paragraph 6 “an object of the present invention is to provide an automobile management system that can satisfy a user's purpose of use in an automobile management system in car sharing or the like” | Paragraph 11 “ In the present invention, preferably, the vehicle characteristic information includes dimension information regarding each dimension of the plurality of vehicles, the road information includes road surface shape information regarding a road surface shape from the departure place to the destination, and the vehicle selection means includes: A vehicle selection means having a travel difficulty calculation unit that calculates the difficulty of the travel route from the departure point to the destination with reference to the dimension information included in the vehicle characteristic information and the road surface shape information included in the road information; Further selects a vehicle in which the difficulty level calculated by the travel difficulty level calculation unit satisfies a predetermined difficulty level criterion.”).

With respect to claim 2, Schubert in view of Zych in view of Kumagai discuss wherein collecting the environmental information comprises receiving information from any one or more of the vehicle sensor, an autonomous drone, and an online environmental data source (Schubert Paragraph 4 “Upon arriving at the general vicinity of the delivery destination, the delivery vehicle may begin collecting sensor data to locate the target drop-off spot within the delivery destination.” | Paragraph 36 “In some instances, before a complete second model is determined, the initial portions of the second model might not yet represent the region of the delivery destination containing the target drop-off spot. However, the second model may overlap with a portion of the first model that does not represent the target drop-off spot. Based on this overlap/alignment, the control system of the delivery vehicle may determine to navigate the vehicle to scan the region of the environment estimated to contain the target drop-off spot”)

With respect to claim 12, Schubert in view of Zych in view of Kumagai teach wherein the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water (Schubert Paragraph 33 “A delivery vehicle (e.g., aerial drone, ground vehicle, water-based vehicle, or a hybrid thereof) may be dispatched to deliver the requested package to the delivery destination”).

With respect to claim 13, Schubert teaches a system, comprising: an autonomous drone (Schubert Paragraph 33 “A delivery vehicle (e.g., aerial drone, ground vehicle, water-based vehicle, or a hybrid thereof) may be dispatched to deliver the requested package to the delivery destination”); a processor disposed in communication with the autonomous drone (Schubert Paragraph 80 “In an alternative arrangement, a navigation module may be implemented at a remote computing device, which communicates wirelessly with the UDV 200”); and a memory for storing executable instructions, the processor configured to execute instructions to (Schubert Paragraph 61 “The data storage 210 may include or take the form of one or more computer-readable storage media that can be read or accessed by at least one processor 208. The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with at least one of the one or more processors 208”): collect environmental information indicative of a terrain associated with a target destination (Schubert Paragraph 4 “Upon arriving at the general vicinity of the delivery destination, the delivery vehicle may begin collecting sensor data to locate the target drop-off spot within the delivery destination.” | Paragraph 36 “In some instances, before a complete second model is determined, the initial portions of the second model might not yet represent the region of the delivery destination containing the target drop-off spot. However, the second model may overlap with a portion of the first model that does not represent the target drop-off spot. Based on this overlap/alignment, the control system of the delivery vehicle may determine to navigate the vehicle to scan the region of the environment estimated to contain the target drop-off spot”) and for the vehicle to deliver packages (Schubert Paragraph 4 “Example embodiments include systems and operations for delivery of objects (e.g., packages) to a target drop-off spot within a delivery destination”).
Schubert, however, fails to explicitly disclose to receive the environmental information at a mobility navigation module; select a vehicle for delivering a package based on a vehicle characteristic associated with the environmental information; and perform a mobility service using the vehicle.
Zych discusses collecting environmental information indicative of a terrain associated with a target destination (Zych Paragraph 32 “According to an exemplary embodiment, sensor 106 is a LIDAR scanner. According to an alternative embodiment, sensor 106 is a RADAR sensor. In either embodiment, sensor 106 may be configured to sense a terrain unit (i.e. a portion of terrain in environment 100). Sensor 106 may alternatively include a camera or other device configured to capture images of terrain for use by vision system 104.” | Paragraph 33 “In some embodiments, vision system 104 includes an instrument that interacts with sensor 106 to scan environment 100. The instrument may include a driver (e.g., motor, actuator, etc.) that moves sensor 106 to direct a scanning beam toward different portions of environment 100… According to an alternative embodiment, the driver actuates sensor 106 along a scanning pattern within each terrain unit (i.e., systematically direct the scanning beam along rows, columns, or other portions within a terrain unit, engage in a sweep of environment 100, etc.)”) and teaches receiving the environmental information at a mobility navigation module (Zych Paragraph 58 “Referring again to the exemplary embodiment shown in FIG. 9, memory 906 includes an acoustic mapping module, shown as acoustic mapping module 914. Acoustic mapping module 914 may be configured to generate an acoustic cost map using acoustic data from training library 910 and data from sensors 106. For example, after receiving sensor data, acoustic mapping module 914 may analyze the data to classify the terrain around the vehicle. Acoustic mapping module 914 may then use the acoustic data from training library 910 to create an acoustic signature for various portions (e.g., terrain units) of the terrain”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert to include receiving the environmental information at a mobility navigation module, as taught by Zych as disclosed above, in order to effectively classify terrain from data received (Zych Paragraph 1 “The present application generally relates to sensor systems for vehicles. In particular, the present application relates to a terrain classification system for a vehicle. Vehicles create acoustic disturbances as they traverse terrain”).
Schubert in view of Zych, however, fail to explicitly disclose selecting a vehicle for delivering a package based on a vehicle characteristic associated with the environmental information and performing the mobility service using the vehicle.
Kumagai, however, teaches selecting a vehicle for delivering a package based on a vehicle characteristic associated with the environmental information and performing the mobility service using the vehicle (Kumagai Paragraph 7 “And vehicle selection means for selecting a vehicle that satisfies the vehicle characteristics specified in the purpose of use information and the vehicle characteristics required according to the road information” | Paragraph 8 “ According to the present invention configured as described above, the vehicle is selected with reference to the purpose of use and the vehicle characteristics required according to the road information from the departure place to the destination. A vehicle that satisfies the vehicle characteristics required in the travel route to the destination can be selected”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych to include the vehicle being selected for delivering packages based on a vehicle characteristic associated with the environmental information , as taught by Kumagai as disclosed above, in order to provide a vehicle that can be used in a particular environment (Kumagai Paragraph 6 “an object of the present invention is to provide an automobile management system that can satisfy a user's purpose of use in an automobile management system in car sharing or the like” | Paragraph 11 “ In the present invention, preferably, the vehicle characteristic information includes dimension information regarding each dimension of the plurality of vehicles, the road information includes road surface shape information regarding a road surface shape from the departure place to the destination, and the vehicle selection means includes: A vehicle selection means having a travel difficulty calculation unit that calculates the difficulty of the travel route from the departure point to the destination with reference to the dimension information included in the vehicle characteristic information and the road surface shape information included in the road information; Further selects a vehicle in which the difficulty level calculated by the travel difficulty level calculation unit satisfies a predetermined difficulty level criterion.”).


With respect to claim 14, Schubert in view of Zych in view of Kumagai discuss collecting the environmental information comprises receiving information from any one or more of the vehicle sensor, (Schubert Paragraph 4 “Upon arriving at the general vicinity of the delivery destination, the delivery vehicle may begin collecting sensor data to locate the target drop-off spot within the delivery destination.” | Paragraph 36 “In some instances, before a complete second model is determined, the initial portions of the second model might not yet represent the region of the delivery destination containing the target drop-off spot. However, the second model may overlap with a portion of the first model that does not represent the target drop-off spot. Based on this overlap/alignment, the control system of the delivery vehicle may determine to navigate the vehicle to scan the region of the environment estimated to contain the target drop-off spot”)

With respect to claim 20, Schubert teaches a non-transitory computer-readable storage medium in a mobility navigation module for a vehicle, the computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to (Schubert Paragraph 61 “The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with at least one of the one or more processors 208.” | Paragraph 60 “A processor 208 may be a general-purpose processor or a special purpose processor (e.g., digital signal processors, application specific integrated circuits, etc.). The one or more processors 208 can be configured to execute computer-readable program instructions 212 that are stored in the data storage 210 and are executable to provide the functionality of a UDV described herein.”): collect terrain data using a vehicle sensor and an autonomous drone (Schubert Paragraph 4 “Upon arriving at the general vicinity of the delivery destination, the delivery vehicle may begin collecting sensor data to locate the target drop-off spot within the delivery destination.” | Paragraph 36 “In some instances, before a complete second model is determined, the initial portions of the second model might not yet represent the region of the delivery destination containing the target drop-off spot. However, the second model may overlap with a portion of the first model that does not represent the target drop-off spot. Based on this overlap/alignment, the control system of the delivery vehicle may determine to navigate the vehicle to scan the region of the environment estimated to contain the target drop-off spot”) and to deliver packages (Schubert Paragraph 4 “Example embodiments include systems and operations for delivery of objects (e.g., packages) to a target drop-off spot within a delivery destination”).
Schubert, however, fails to explicitly disclose to receive the terrain data; select a vehicle for delivering a package based on the terrain data and a vehicle characteristic associated with the terrain data; and deliver the package via the vehicle based on the terrain data.
Zych discusses collecting environmental information indicative of a terrain associated with a target destination (Zych Paragraph 32 “According to an exemplary embodiment, sensor 106 is a LIDAR scanner. According to an alternative embodiment, sensor 106 is a RADAR sensor. In either embodiment, sensor 106 may be configured to sense a terrain unit (i.e. a portion of terrain in environment 100). Sensor 106 may alternatively include a camera or other device configured to capture images of terrain for use by vision system 104.” | Paragraph 33 “In some embodiments, vision system 104 includes an instrument that interacts with sensor 106 to scan environment 100. The instrument may include a driver (e.g., motor, actuator, etc.) that moves sensor 106 to direct a scanning beam toward different portions of environment 100… According to an alternative embodiment, the driver actuates sensor 106 along a scanning pattern within each terrain unit (i.e., systematically direct the scanning beam along rows, columns, or other portions within a terrain unit, engage in a sweep of environment 100, etc.)”) and teaches receiving the terrain data (Zych Paragraph 58 “Referring again to the exemplary embodiment shown in FIG. 9, memory 906 includes an acoustic mapping module, shown as acoustic mapping module 914. Acoustic mapping module 914 may be configured to generate an acoustic cost map using acoustic data from training library 910 and data from sensors 106. For example, after receiving sensor data, acoustic mapping module 914 may analyze the data to classify the terrain around the vehicle. Acoustic mapping module 914 may then use the acoustic data from training library 910 to create an acoustic signature for various portions (e.g., terrain units) of the terrain”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert to include receiving the environmental information at a mobility navigation module, as taught by Zych as disclosed above, in order to effectively classify terrain from data received (Zych Paragraph 1 “The present application generally relates to sensor systems for vehicles. In particular, the present application relates to a terrain classification system for a vehicle. Vehicles create acoustic disturbances as they traverse terrain”).
Schubert in view of Zych, however, fail to explicitly disclose selecting a vehicle for delivering a package based on a vehicle characteristic associated with the environmental information and performing the mobility service using the vehicle.
Kumagai, however, teaches selecting a vehicle for delivering a package based on a vehicle characteristic associated with the environmental information and performing the mobility service using the vehicle (Kumagai Paragraph 7 “And vehicle selection means for selecting a vehicle that satisfies the vehicle characteristics specified in the purpose of use information and the vehicle characteristics required according to the road information” | Paragraph 8 “ According to the present invention configured as described above, the vehicle is selected with reference to the purpose of use and the vehicle characteristics required according to the road information from the departure place to the destination. A vehicle that satisfies the vehicle characteristics required in the travel route to the destination can be selected”).
(Kumagai Paragraph 6 “an object of the present invention is to provide an automobile management system that can satisfy a user's purpose of use in an automobile management system in car sharing or the like” | Paragraph 11 “ In the present invention, preferably, the vehicle characteristic information includes dimension information regarding each dimension of the plurality of vehicles, the road information includes road surface shape information regarding a road surface shape from the departure place to the destination, and the vehicle selection means includes: A vehicle selection means having a travel difficulty calculation unit that calculates the difficulty of the travel route from the departure point to the destination with reference to the dimension information included in the vehicle characteristic information and the road surface shape information included in the road information; Further selects a vehicle in which the difficulty level calculated by the travel difficulty level calculation unit satisfies a predetermined difficulty level criterion.”).

Claims 3-5, 7, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 20180107211 A1) ("Schubert") in view of Zych (US 20140257621 A1) ("Zych") in view of  Kumagai (JP 2010237980 A) ("Kumagai") (Translation Attached) further in view of Tu (US 20180321693 A1) (“Tu”).

With respect to claim 3, Schubert in view of Zych in view of Kumagai fail to explicitly disclose sending a deployment instruction to an autonomous drone associated with the vehicle via a navigation control module; and collecting, via the navigation control module, terrain data from the autonomous 
Tu, however, teaches sending a deployment instruction to an autonomous drone associated with the vehicle via a navigation control module (Tu Paragraph 138 “The leading drone future locations may be determined completely autonomously without base station input or may be semiautonomous with base station input, via a leading drone control signal. For example, a leading drone control signal may instruct the leading drone how to determine leading drone future locations, such as to determine leading drone future locations along a pattern that zig zags across the base station path or along a pattern parallel to the base station path.”); and collecting, via the navigation control module, terrain data from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material, and a count of vehicles on the path (Tu Paragraph 68 “ For example, the commands may include modifications to the leading drone path or to perform specific tasks. These tasks may include surveying landscapes, waterways, or airspaces ahead of the base station for danger such as rocks in the water, floating objects in the water, icebergs in water, wash-out roads, downed powerlines, downed trees, refugees in water, extreme weather conditions; search and rescue operations; dropping medical supplies, food supplies, life jackets, and life savers to people in water; taking and transmitting aerial photos and videos; searching for schools of fish or game; or searching for oil spills. In certain embodiments, the leading drone 102 may be equipped with sensors to search, locate and identify people or animals on the ground that may need assistance, or that may be hostile to the base station 104 or the convoy of vehicles 104, 106.”).

(Tu Paragraph 7 “In a particular embodiment, a system including a leading drone is disclosed. The leading drone is configured to identify a base station configured to move from a current location, determine a future location of the base station, and move to a drone location relative to the future location”). 

With respect to claim 4, Schubert in view of Zych in view of Kumagai in view of Tu teach wherein terrain data from the autonomous drone further comprises an image of the path or a video feed of the path (Tu Paragraph 157 “The leading drone may combine leading drone sensor data with sensor drone sensor data in block 1810. This combined sensor data includes not only leading drone sensor data, but also sensor drone sensor data that would not have been accessible to the leading drone without communication with the sensor drone. The sensor data may be combined in various ways such as by stitching together images or video to generate a 2D or 3D model of a location.”).

With respect to claim 5, Schubert in view of Zych in view of Kumagai in view of Tu teach wherein the environmental information further comprises weather information indicative of an atmospheric condition associated with a geographic region in which the path to the target destination is located (Tu Paragraph 68 “the base station may remain in communication with the leading drone, allowing the base station to send commands to the leading drone. For example, the commands may include modifications to the leading drone path or to perform specific tasks. These tasks may include surveying landscapes, waterways, or airspaces ahead of the base station for danger such as rocks in the water, floating objects in the water, icebergs in water, wash-out roads, downed powerlines, downed trees, refugees in water, extreme weather conditions”).


With respect to claim 7, Schubert in view of Zych in view of Kumagai fail to explicitly disclose collecting information from one or more third vehicles of a vehicle fleet.
Tu, however, teaches collecting information from one or more third vehicles of a vehicle fleet (Tu Paragraph 36 “FIG. 3B illustrates an example of multiple leading drones on different sides of a base station.”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai to include collecting information from one or more third vehicles of a vehicle fleet, as taught by Tu as disclosed above, in order to effectively determine a path for vehicles to follow using autonomous drones (Tu Paragraph 7 “In a particular embodiment, a system including a leading drone is disclosed. The leading drone is configured to identify a base station configured to move from a current location, determine a future location of the base station, and move to a drone location relative to the future location”). 

With respect to claim 15, Schubert in view of Zych in view of Kumagai fail to explicitly disclose sending a deployment instruction to an autonomous drone associated with the vehicle via a navigation control module; and collecting, via the navigation control module, terrain data from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target 
Tu, however, teaches sending a deployment instruction to an autonomous drone associated with the vehicle via a navigation control module (Tu Paragraph 138 “The leading drone future locations may be determined completely autonomously without base station input or may be semiautonomous with base station input, via a leading drone control signal. For example, a leading drone control signal may instruct the leading drone how to determine leading drone future locations, such as to determine leading drone future locations along a pattern that zig zags across the base station path or along a pattern parallel to the base station path.”); and collecting, via the navigation control module, terrain data from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material, and a count of vehicles on the path (Tu Paragraph 68 “ For example, the commands may include modifications to the leading drone path or to perform specific tasks. These tasks may include surveying landscapes, waterways, or airspaces ahead of the base station for danger such as rocks in the water, floating objects in the water, icebergs in water, wash-out roads, downed powerlines, downed trees, refugees in water, extreme weather conditions; search and rescue operations; dropping medical supplies, food supplies, life jackets, and life savers to people in water; taking and transmitting aerial photos and videos; searching for schools of fish or game; or searching for oil spills. In certain embodiments, the leading drone 102 may be equipped with sensors to search, locate and identify people or animals on the ground that may need assistance, or that may be hostile to the base station 104 or the convoy of vehicles 104, 106.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai to include sending a deployment instruction to an autonomous drone associated with the vehicle via a navigation control module; and collecting, via the (Tu Paragraph 7 “In a particular embodiment, a system including a leading drone is disclosed. The leading drone is configured to identify a base station configured to move from a current location, determine a future location of the base station, and move to a drone location relative to the future location”). 

With respect to claim 16, Schubert in view of Zych in view of Kumagai in view of Tu teach wherein terrain data from the autonomous drone further comprises an image of the path or a video feed of the path (Tu Paragraph 157 “The leading drone may combine leading drone sensor data with sensor drone sensor data in block 1810. This combined sensor data includes not only leading drone sensor data, but also sensor drone sensor data that would not have been accessible to the leading drone without communication with the sensor drone. The sensor data may be combined in various ways such as by stitching together images or video to generate a 2D or 3D model of a location.”).

With respect to claim 17, Schubert in view of Zych in view of Kumagai in view of Tu teaches wherein the environmental information further comprises weather information indicative of an atmospheric condition associated with a geographic region in which the path to the target destination is located (Tu Paragraph 68 “he base station may remain in communication with the leading drone, allowing the base station to send commands to the leading drone. For example, the commands may include modifications to the leading drone path or to perform specific tasks. These tasks may include surveying landscapes, waterways, or airspaces ahead of the base station for danger such as rocks in the water, floating objects in the water, icebergs in water, wash-out roads, downed powerlines, downed trees, refugees in water, extreme weather conditions”).

With respect to claim 19, Schubert in view of Zych in view of Kumagai fail to explicitly disclose collecting information from one or more third vehicles of a vehicle fleet.
Tu, however, teaches collecting information from one or more third vehicles of a vehicle fleet (Tu Paragraph 36 “FIG. 3B illustrates an example of multiple leading drones on different sides of a base station.”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai to include collecting information from one or more third vehicles of a vehicle fleet, as taught by Tu as disclosed above, in order to effectively determine a path for vehicles to follow using autonomous drones (Tu Paragraph 7 “In a particular embodiment, a system including a leading drone is disclosed. The leading drone is configured to identify a base station configured to move from a current location, determine a future location of the base station, and move to a drone location relative to the future location”). 


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 20180107211 A1) ("Schubert") in view of Zych (US 20140257621 A1) ("Zych") in view of Kumagai (JP 2010237980 A) ("Kumagai") (Translation Attached)  in view of Tu (US 20180321693 A1) (“Tu”) further in view of Karen (US 20100057358 A1) (“Karen”) and Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached).
With respect to claim 6, Schubert in view of Zych in view of Kumagai in view of Tu teach surveying the path to the target destination with a camera onboard the autonomous drone (Tu Paragraph 56 “The leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks. Examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path. The sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone. The sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view)”), identifying an obstacle on the path (Tu Paragraph 56 “ For example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station's traversal of the base station path”), receiving, from the autonomous drone, the terrain data, wherein the terrain data comprises the navigation coordinates; and navigating to the target destination based on the terrain data (Tu Paragraph 26 “In another particular embodiment, the leading drone is configured to send the updated geographical data to the base station” | Paragraph 56 “The leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks. Examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path.”), 
Schubert in view of Zych in view of Kumagai in view of Tu fail to explicitly disclose receiving target information indicative of the target destination; determining the path to the target destination based on a first map of a geographic region in which the path to the target destination is located; sending the deployment instruction to the autonomous drone, wherein the deployment instruction to the autonomous drone configures the autonomous drone for determining an auxiliary path that avoids the obstacle based on the terrain characteristic associated with the path to the target destination and generating navigation coordinates for the auxiliary path.
(Karen Paragraph 4 “Vehicle information systems have been developed that provide various types of information to operators of those vehicles. These systems use the on-board map to plan a route from a starting point to a destination, which is specified by the operator of the vehicle. In some systems the operator inputs the desired destination (and the current location, if required by the system) by entering a spelling of the destination. Once the operator inputs the destination, the system plans a route along the road network to the destination. Once the route is planned, the operator is guided by the system along the route”)
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai in view of Tu to include receiving target information indicative of the target destination; determining the path to the target destination based on a first map of a geographic region in which the path to the target destination is located, as taught by Karen as disclosed above in order to determine an optimal, efficient, and safe route for a vehicle to travel (Karen Paragraph “More particularly the invention relates to a GPS map navigation and routing device for the commercial vehicle industry that allows dynamic change of road display on a moving map device and gives route guidance and prepares road route data in a map database based on the physical criteria and content of the vehicle).
Schubert in view of Zych in view of Kumagai in view of Tu in view of Karen fail to explicitly disclose sending the deployment instruction to the autonomous drone, wherein the deployment instruction to the autonomous drone configures the autonomous drone for determining an auxiliary path that avoids the obstacle based on the terrain characteristic associated with the path to the target destination and generating navigation coordinates for the auxiliary path.
(Koseki Paragraph 113-114 “Further, in step S106, the state of the car 1 on which the navigation device 2 is mounted matches the tenth cooperation condition shown in FIG. 3 and the FLG instructing execution of the corresponding cooperation content is “1 (on)”. It is assumed that it is set to. In this case, the cooperation control unit 220 of the navigation device 2 causes the flying object 3 to form a control signal for requesting provision of a photographed image of the surroundings of the own vehicle (car 1) acquired through the camera unit 308. Send to Aircraft 3. In response to this, the flying object 3 detaches (takes off) from the car 1 and starts flying, and transmits a photographed image of the surroundings of the own vehicle (car 1) photographed by the camera unit 308. For this reason, the control unit 202 of the navigation device 2 provides the image analysis unit 219 with the captured image from the flying object 3 received through the short range transmission / reception antenna 201A and the short range communication unit 201 to cause the image analysis. This image analysis determines whether or not there is an obstacle in the traveling direction, and which one to move to avoid the obstacle).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai in view of Tu in view of Karen to include sending the deployment instruction to the autonomous drone, wherein the deployment instruction to the autonomous drone configures the autonomous drone for determining an auxiliary path that avoids the obstacle based on the terrain characteristic associated with the path to the target destination and generating navigation coordinates for the auxiliary path, as taught by Koseki as disclosed above, in order to avoid obstacles to ensure safety while a vehicle travels (Koseki Paragraph 8 “In view of the above points, the present invention has an object to provide a new function which has not been achieved by linking an on-vehicle navigation device mounted on a vehicle with a flying object capable of flying above the vehicle. .”).
With respect to claim 18, Schubert in view of Zych in view of Kumagai in view of Tu teach surveying the path to the target destination with a camera onboard the autonomous drone (Tu Paragraph 56 “The leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks. Examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path. The sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone. The sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view)”), identifying an obstacle on the path (Tu Paragraph 56 “ For example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station's traversal of the base station path”), receiving, from the autonomous drone, the terrain data, wherein the terrain data comprises the navigation coordinates; and navigating to the target destination based on the terrain data (Tu Paragraph 26 “In another particular embodiment, the leading drone is configured to send the updated geographical data to the base station” | Paragraph 56 “The leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks. Examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path.”), 
Schubert in view of Zych in view of Kumagai in view of Tu fail to explicitly disclose receiving target information indicative of the target destination; determining the path to the target destination based on a first map of a geographic region in which the path to the target destination is located; 
Karen, however, teaches receiving target information indicative of the target destination; determining the path to the target destination based on a first map of a geographic region in which the path to the target destination is located (Karen Paragraph 4 “Vehicle information systems have been developed that provide various types of information to operators of those vehicles. These systems use the on-board map to plan a route from a starting point to a destination, which is specified by the operator of the vehicle. In some systems the operator inputs the desired destination (and the current location, if required by the system) by entering a spelling of the destination. Once the operator inputs the destination, the system plans a route along the road network to the destination. Once the route is planned, the operator is guided by the system along the route”)
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai in view of Tu to include receiving target information indicative of the target destination; determining the path to the target destination based on a first map of a geographic region in which the path to the target destination is located, as taught by Karen as disclosed above in order to determine an optimal, efficient, and safe route for a vehicle to travel (Karen Paragraph “More particularly the invention relates to a GPS map navigation and routing device for the commercial vehicle industry that allows dynamic change of road display on a moving map device and gives route guidance and prepares road route data in a map database based on the physical criteria and content of the vehicle).
Schubert in view of Zych in view of Kumagai in view of Tu in view of Karen fail to explicitly disclose sending the deployment instruction to the autonomous drone, wherein the deployment 
Koseki, however, teaches sending the deployment instruction to the autonomous drone, wherein the deployment instruction to the autonomous drone configures the autonomous drone for determining an auxiliary path that avoids the obstacle based on the terrain characteristic associated with the path to the target destination and generating navigation coordinates for the auxiliary path (Koseki Paragraph 113-114 “Further, in step S106, the state of the car 1 on which the navigation device 2 is mounted matches the tenth cooperation condition shown in FIG. 3 and the FLG instructing execution of the corresponding cooperation content is “1 (on)”. It is assumed that it is set to. In this case, the cooperation control unit 220 of the navigation device 2 causes the flying object 3 to form a control signal for requesting provision of a photographed image of the surroundings of the own vehicle (car 1) acquired through the camera unit 308. Send to Aircraft 3. In response to this, the flying object 3 detaches (takes off) from the car 1 and starts flying, and transmits a photographed image of the surroundings of the own vehicle (car 1) photographed by the camera unit 308. For this reason, the control unit 202 of the navigation device 2 provides the image analysis unit 219 with the captured image from the flying object 3 received through the short range transmission / reception antenna 201A and the short range communication unit 201 to cause the image analysis. This image analysis determines whether or not there is an obstacle in the traveling direction, and which one to move to avoid the obstacle).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai in view of Tu in view of Karen to include sending the deployment instruction to the autonomous drone, wherein the deployment instruction to the autonomous drone configures the autonomous drone for determining an auxiliary path that avoids the (Koseki Paragraph 8 “In view of the above points, the present invention has an object to provide a new function which has not been achieved by linking an on-vehicle navigation device mounted on a vehicle with a flying object capable of flying above the vehicle. .”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 20180107211 A1) ("Schubert") in view of Zych (US 20140257621 A1) ("Zych") in view of  Kumagai (JP 2010237980 A) ("Kumagai") (Translation Attached) further in view of Ferguson (US 20190025820 A1) (“Ferguson”).

With respect to claim 8, Schubert in view of Zych in view of Kumagai teach determining a payload requirement associated with providing the mobility service and determining that the vehicle satisfies the payload requirement (Kumagai Paragraph 36 “Further, when the user selects a usage purpose, the usage purpose associated with each of the usage purpose selection buttons 29a including three buttons is referred to, and the usage purpose selection button 29a corresponding to the desired usage purpose is selected. It comes to choose. In addition, when it is desired to carry a bag with a non-uniform ratio of length / width / height, such as a long bar or a large screen thin TV, the detail input button 29b is selected and the detailed size of the bag is selected. Can be entered.”); determining a passenger requirement associated with providing the mobility service and determining that the vehicle satisfies the passenger requirement (Kumagai Paragraph 56 “ In addition, when package shape information is input, considering the relationship between the solid model of the nth vehicle and the number of passengers, for example, even a vehicle A having a relatively small luggage compartment can be used by two people. In such a case, by adjusting the seat arrangement of the rear seat, whether or not the luggage specified by the user can be accommodated in the luggage compartment, that is, the luggage compartment shape information and the specific dimensions and shape of the luggage designated by the user May be compared.”); and optimizing the vehicle based on a fuel consumption characteristic or availability of another vehicle in a vehicle fleet responsive to determining that the vehicle satisfies the timing requirement, the payload requirement, and the passenger requirement (Kumagai Paragraph 9 “In the present invention, preferably, the vehicle information management means stores energy consumption information related to the energy consumption of each of the plurality of vehicles, and the vehicle selection means refers to the energy consumption information and is defined in the usage purpose information. The vehicle whose energy consumption satisfies a predetermined energy consumption standard is selected from the vehicles that satisfy the required vehicle characteristics and the vehicle characteristics required according to the road information.”)
Schubert in view of Zych in view of Kumagai fail to explicitly disclose determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement.
Ferguson, however, teaches determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement (Ferguson Paragraph 200 “In another example, an automatic fleet distribution module controls where all the vehicles should be at any point time. The vehicle drives to a depot, find a legal parking spot, loop around the block, be assigned to the next task/customer. A task request module receives a task request from an API, a web interface, a mobile interface, or any combination thereof with specific locations associated with the task. A dispatcher module dispatches a vehicle to a particular task which works with a fleet-wide navigation module to choose a vehicle that will likely get to the location fastest or within a scheduled time given the current statuses of all vehicles in the fleet”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai fail to include determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement, as taught by Ferguson as disclosed above, in order to ensure efficiently make use of a fleet of vehicles (Ferguson Paragraph 3 “Provided herein is a platform for distributing and navigating an autonomous or semi-autonomous fleet throughout a plurality of pathways, the platform comprising: the fleet comprising a plurality of autonomous or semi-autonomous vehicles”).

With respect to claim 9, Schubert in view of Zych in view of Kumagai in view of Ferguson teach selecting the vehicle responsive to determining that the vehicle satisfies a fuel consumption requirement associated with providing the mobility service (Kumagai Paragraph 9 “In the present invention, preferably, the vehicle information management means stores energy consumption information related to the energy consumption of each of the plurality of vehicles, and the vehicle selection means refers to the energy consumption information and is defined in the usage purpose information. The vehicle whose energy consumption satisfies a predetermined energy consumption standard is selected from the vehicles that satisfy the required vehicle characteristics and the vehicle characteristics required according to the road information.”). 

With respect to claim 10, Schubert in view of Zych in view of Kumagai in view of Ferguson teach calculating an estimated travel time associated with a path to the target destination based on the environmental information and the vehicle characteristic associated with the environmental information; calculating the estimated travel time associated with the path to the target destination (Kumagai Paragraph 61 “If the nth vehicle is an EV car 15a, 15b or HEV car 15c with insufficient charge, and there is a charging station 39 on the route selected in S4, refer to the charging facility position information. Thus, the current charge amount can travel to the charging station 39, and the travel time from the departure point D to the destination T, the charge amount necessary to travel the distance from the charging station 39 to the destination T. If it is possible to arrive at the destination T by the arrival time of the user setting information even if the charging time for charging the vehicle and the traveling time from the charging station 39 to the destination T are totaled, The vehicle may be determined to be able to travel the planned travel distance.” | Paragraph 47 “Next, the process of S3 described above will be described in detail with reference to FIG. As shown in FIG. 5, in S undefined 11, the server 7 refers to the user setting information input by the user in S undefined 2 and reads road information between the departure place and the destination and weather information of the area.”); and selecting the vehicle based on the estimated travel time associated with the target destination based on the vehicle characteristic (Ferguson Paragraph 200 “In another example, an automatic fleet distribution module controls where all the vehicles should be at any point time. The vehicle drives to a depot, find a legal parking spot, loop around the block, be assigned to the next task/customer. A task request module receives a task request from an API, a web interface, a mobile interface, or any combination thereof with specific locations associated with the task. A dispatcher module dispatches a vehicle to a particular task which works with a fleet-wide navigation module to choose a vehicle that will likely get to the location fastest or within a scheduled time given the current statuses of all vehicles in the fleet”).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 20180107211 A1) ("Schubert") in view of Zych (US 20140257621 A1) ("Zych") in view of Kumagai (JP 2010237980 A) ("Kumagai") (Translation Attached) further in view of Karen (US 20100057358 A1) (“Karen”).

With respect to claim 11, Schubert in view of Zych in view of Kumagai fail to explicitly disclose that the vehicle characteristic comprises one of a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity, and a rate of fuel or power consumption.
Karen, however, teaches that the vehicle characteristic comprises one of a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity, and a rate of fuel or power consumption (Karen Paragraph 18 “Further the present invention differs from the prior art in that in one embodiment it provides one route that precisely fits the need of the truck driver based on the characteristics of the vehicle including size, weight, height, and hazmat considerations, rather than a series of possible routes. In other embodiments the present invention provides a map to the user of alternative allowable or authorized roads that meet the characteristics of the vehicle.”)
It would have been obvious to one of ordinary skill in the art to have modified the method of Schubert in view of Zych in view of Kumagai so that the vehicle characteristic comprises one of a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity, and a rate of fuel or power consumption, as taught by Karen as disclosed above, in order to ensure the use of the correct vehicle for a task (Karen Paragraph 21 “Another object of the present invention is to provide a GPS map navigation device that plans a road route to a selected destination taking into consideration, size, weight, hauling contents of the road vehicle, among other considerations”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667